Citation Nr: 1101640	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  07-13 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an initial compensable evaluation for bilateral 
hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel





INTRODUCTION

The Veteran had active service from September 1952 to August 
1956.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO). 

This claim was previously before the Board in August 2010, at 
which time the Board remanded it for additional development.  The 
requested development has been completed, and the claim is 
properly before the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 20.900(c) (2010).


FINDINGS OF FACT

Currently, audiometric testing shows an average 66.25 decibel 
loss, with a speech recognition score of 92 percent, in the right 
ear (level II) and an average 69.0 decibel loss, with a speech 
recognition score of 92 percent, in the left ear (level II).


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code (DC) 6100 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (2009).  

In December 2005 and September 2010 VA sent the Veteran letters 
informing him of the types of evidence needed to substantiate his 
claim and its duty to assist him in substantiating his claim 
under the VCAA.  The letters informed the Veteran that VA would 
assist him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish authorization 
where necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although 
no longer required, the appellant was also asked to submit 
evidence and/or information in his possession to the RO.

The Board finds that the content of the letters provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the March 2006 rating decision, March 2007 
SOC, August 2008 SSOC, and November 2010 SSOC explained the basis 
for the RO's action, and the SOC and SSOCs provided him with 
additional periods to submit more evidence.  It appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is therefore 
the Board's conclusion that the Veteran has been provided with 
every opportunity to submit evidence and argument in support of 
his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in March 2006 and September 2010 letters which VA sent 
to the Veteran.

The Board finds that the VA examinations that the Veteran had for 
hearing loss were sufficient because the examiners supported 
their conclusions with analysis that can be weighed against the 
other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 
124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008) (The Board "must be able to conclude that a medical 
expert has applied valid medical analysis to the significant 
facts of the particular case in order to reach the conclusion 
submitted in the medical opinion.").

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 
C.F.R. Part 4 (2010).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned of the disability picture that more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the limitation 
of activity imposed by the disabling condition, and 38 C.F.R. § 
4.2, which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and any 
changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).


The Veteran's hearing loss has been evaluated under 38 C.F.R. 
§ 4.85, DC 6100 (2010).  This diagnostic code sets out the 
criteria for evaluating hearing impairment using pure tone 
threshold averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of tables 
found in 38 C.F.R. § 4.85; there is no room for subjective 
interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 
(1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI or VIA to find 
the numeric designation, then the designations are matched with 
Table VII to find the percentage evaluation to be assigned for 
the hearing impairment.  To evaluate the degree of disability for 
service-connected hearing loss, the Rating Schedule establishes 
11 auditory acuity levels, designated from level I for 
essentially normal acuity, through level XI for profound 
deafness.  38 C.F.R. § 4.85.  When impaired hearing is service 
connected in one ear only, the non-service-connected ear will be 
assigned a designation of level I from Table VII.  38 C.F.R. 
§ 4.85(f).

The provisions of section 4.86 address exceptional patterns of 
hearing loss which, are defined as when each of the pure tone 
thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) is 55 
decibels or more, or when the pure tone threshold is 30 decibels 
(dB) or less at 1000 Hz and 70 decibels or more at 2000 Hz.  
38 C.F.R. § 4.86 (2010).

February 2005 private treatment notes indicate that for a month 
the Veteran had had a sensation of water in the right ear that 
would not clear and was intermittent.  Non-obstructive wax had 
been noted ,and the Veteran used an ear wax remover kit.  The ear 
had slowly improved but had never quite returned to normal.  On 
examination there was no ear infection.

The Veteran had a private audiology evaluation in March 2005.  
His ear canals were unobstructed, audiometric testing showed 
bilateral, mild, sharply sloping to severely-profound 
sensorineural hearing loss, word recognition scores were 
excellent bilaterally, and acoustic reflexes were mostly absent 
bilaterally.  Middle 

ear function was negative pressure in the right ear and normal 
middle ear function and pressure in the left ear.  The audiogram 
results are presented on a graph without interpretation.  See 38 
C.F.R. § 4.85; Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (Board 
may not interpret graphical representations of audiometric data).  
The Veteran was diagnosed with bilateral, mild sharply sloping to 
severely-profound, sensorineural hearing loss and the audiologist 
felt that he was a good hearing aid candidate.  

The Veteran underwent a VA examination in January 2006.  On the 
audiological evaluation, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
50
75
90
LEFT
20
30
40
70
85

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  It 
was noted that the results were consistent with those from March 
2005 private treatment.  The examiner felt that speech 
discrimination was excellent bilaterally, and the absence of 
reflexes with probe in the right ear suggested conductive 
pathology.  

VA treatment notes from 2006 to 2008 indicate that the Veteran 
was fitted for hearing aids and had follow up management for 
them.  The Veteran wrote in an April 2007 statement that the 
hearing aids helped but that if the surrounding noise level was 
high, such as in restaurant or public place where there are a lot 
of people talking, he had to remove them, making it nearly 
impossible for him to participate in normal conversation.

The Veteran had another VA examination in October 2010.  He 
complained of increasing hearing loss and of a sense that he was 
getting less benefit from his current hearing aids issued in 
2006, especially in noisy environments.  On the audiological 
evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
55
75
85
LEFT
35
50
55
80
90

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.  The 
examiner diagnosed the Veteran with mild to moderate 
sensorineural hearing loss at 250 to 2000 Hz, and severe to 
profound high frequency sensorineural hearing loss at 3000 to 
8000 Hz.  Word recognition ability was noted to be good for both 
ears at a loud presentation level.  Comparison with the 2006 VA 
examination showed good agreement for the right ear and a slight 
progression for the left ear in the mid-frequencies.

The results of the January 2006 audiogram show an average pure 
tone threshold of 65 decibels in the right ear, with speech 
discrimination ability of 96 percent, and 56.25 decibels in the 
left ear, with speech discrimination ability of 96 percent.  
Table VI indicates numeric designation of II for the right ear 
and I for the left.  The point of intersection on Table VII 
reflects that the level of hearing loss is consistent with a 
noncompensable evaluation.  See 38 C.F.R. § 4.85, DC 6100.  
Exceptional patterns of hearing impairment were not indicated in 
the report.  See 38 C.F.R. § 4.86.

The results of the October 2010 audiogram show an average pure 
tone threshold of 66.25 decibels in the right ear, with speech 
discrimination ability of 92 percent, and 69 decibels in the left 
ear, with speech discrimination ability of 92 percent.  Table VI 
indicates numeric designation of II for the right ear and II for 
the left.  The point of intersection on Table VII reflects that 
the level of hearing loss is consistent with a noncompensable 
evaluation.  See 38 C.F.R. § 4.85, DC 6100.  Exceptional patterns 
of hearing impairment were not indicated in the report.  See 
38 C.F.R. § 4.86.

The fact that the Veteran's hearing acuity is less than optimal 
does not by itself establish entitlement to a higher disability 
rating.  To the contrary, it is clear from the Rating Schedule 
that a higher rating can be awarded only when loss of hearing has 
reached a specified measurable level.  We do sympathize with the 
Veteran's complaints, but that higher level of disability has not 
been demonstrated in the present case.

Finally, in light of the holding in Fenderson, supra, the Board 
has considered whether the Veteran is entitled to a "staged" 
rating for his service-connected bilateral hearing loss 
disability, as the Court indicated can be done in this type of 
case.  Based upon the record, we find that at no time since July 
29, 2005, the date of the Veteran's claim of service connection 
for bilateral hearing loss, has the disability on appeal been 
more disabling than as currently rated under the present decision 
of the Board. 

The preponderance of the evidence is against the claim, and there 
is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.


ORDER

Entitlement to an initial compensable evaluation for bilateral 
hearing loss is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


